Lahtinen, J.
Appeal from a judgment of the Supreme Court (Bradley, J.), entered January 31, 2006 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying his request to recalculate the expiration date of his sentence.
On April 10, 1996, petitioner began serving a New York prison term of 4V2 to 9 years for criminal possession of a controlled substance in the third degree which was to run concurrently with a prison term that he was serving in Maryland. By this CPLR article 78 proceeding, petitioner challenged the maximum *1091expiration date of his New York sentence which respondent calculated to be April 4, 2005.*
At the time that petitioner began serving his concurrent sentences, his New York sentence had the longest unexpired time to run; to wit, 8 years, 11 months, 25 days. Respondent correctly computed petitioner’s maximum expiration date at April 4, 2005 and his conditional release date at April 4, 2002 (see Penal Law § 70.30; People ex rel. Bleiwas v Commissioner of Correctional Servs., 19 AD3d 899, 900 [2005]; Matter of Latham v New York State Dept. of Correctional Servs., 296 AD2d 675, 675-676 [2002], appeal dismissed 99 NY2d 531 [2002], lv denied 99 NY2d 508 [2003]).
Mercure, J.E, Crew III, Carpinello and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.

 Petitioner had five days of jail-time credit when he began serving his New York sentence on April 10, 1996.